DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-13) in the reply filed on 11/21/2021 is acknowledged.  The traversal is on the ground(s) that there would be substantially co-extensive with the search associated with the elected species.  This is not found persuasive because the particulars of the treatment method’s catheter would require different areas of search.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it is directed toward a method for diagnosing; however, no diagnosing step or means has been set forth.  Claim 10 appears to have a similar issue.  Claim 1 is also rejected because “the stenosis rate” lacks proper antecedent basis.  Claim 7 is rejected because “the diagnosis” lacks proper antecedent basis.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0358123 to Ueda et al. “Ueda” in view of U.S. Publication No. 2018/0243033 to Tran et al. “Tran” or alternatively, Ueda and Tran in further view of U.S. Publication 2018/0144475 to Hoi et al. “Hoi”.  
As for Claims 1, 5-6, 10,  Ueda discloses a method for diagnosing and treating a plurality of identified lesions (e.g. targets) in a plurality of bifurcated lumens connected to a biological lumen via a bifurcated from the main lumen including steps of identifying lesions (e.g. targets) and treating lesions (Abstract; Paragraphs [0006], [0007], [0011] and [0012]; also Fig. 1 and corresponding descriptions).  Examiner notes that the method for treating described by Ueda inherently treats one of the lesions first in its broadest reasonable interpretation.  However, Ueda does not particularly disclose how the targets are identified (e.g. via diagnostic imaging or EM waves) and setting a lesion treatment order/priority based on the identified lesion(s).  
Tran teaches from within a similar field of endeavor with respect to identifying/diagnosing lesions within the body for treatment (Abstract; Paragraph [0003]).  Tran explains that medical image data (e.g. CT, MRI, etc.) is acquired and analyzed to determine geometric characteristics of the vessels of interest (Paragraphs [0021]-[0025], [0028], [0031], [0033]-[0040] and [0084]).  Examiner notes that CT imaging, for example, is considered to read on detecting an EM wave obtained through a patient by irradiating the patient with EM waves and obtaining EM wave information indicative of a changed EM wave in its broadest reasonable interpretation.  Tran discloses wherein the geometric characteristics (e.g. vessel radius, diameter, etc.) are used to calculate a narrowing score based on a ratio with healthy geometric characteristics that can be used to select a treatment location, simulate results of treatment, and optimize a treatment plan (Paragraph [0045]).  Tran makes it clear that the aforementioned scores are related to the severity of disease at a particular location (Paragraph [0056]).  Furthermore, Tran discloses that for each lesion, a stenosis marker (Fig. 6A and corresponding descriptions) may be clicked on to provide additional information about the stenosis such as myocardial risk %, % stenosis and size information such as minimum and average diameters (Figs. 6B-6C and corresponding descriptions).  Examiner notes that the scores and % stenosis values would represent a “stenosis rate” in its broadest reasonable interpretation.  
Accordingly, one skilled in the art would have been motivated to have modified the treatment system and method described by Ueda to include the lesion diagnosing system and method described by Tran in order to quantitatively evaluate a plurality of detected lesions.  Examiner notes that one skilled in the art would have also found it obvious to treat the most severe lesion first in the interest of patient health and safety.  Moreover, such a modification merely involves combing prior art elements according to known techniques to yield predictable results (MPEP 2143).  
Trans’s measures are considered to be a stenosis rate in its broadest reasonable interpretation, Hoi is also relied upon to teach a blood vessel analysis system and method (Abstract) where CT or X-ray images are acquired (Paragraph [0030]) and analyzed computationally to determine a stenosis rate (Paragraphs [0093]-[0097]).  
Accordingly, it would have been obvious to a person skilled in the art to have calculated a stenosis rate for each lesion identified by Ueda and Tran as described by Hoi in order to provide additional data regarding the severity of the lesion.  Again, one skilled in the art would have also found it obvious to treat the most severe lesion first in the interest of patient health and safety. 

As for Claims 2, 4 and 11 Examiner notes that the higher stenosis rate would correspond to a higher severity and thus, be treated first followed by the next highest stenosis rate location and so forth.  
Regarding Claim 3, Examiner notes that both Ueda and Tran disclose imaging the claimed region(s) of the body to determine lesion information as described above.  One skilled in the art would appreciate that the stenosis rate information would be determined for each identified lesion.  
With respect to Claims 7-8, Tran explains that machine learning (e.g. artificial intelligence) is used (Paragraphs [0034] and [0057]) which may be considered “deep” learning in its broadest reasonable interpretation.  
Regarding Claim 12, Examiner notes that “information from the patient” (e.g. name) may be used after treatment to, for example, identify the patient.  

s 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda and Tran or alternatively, Ueda, Tran and Hoi as applied to claims 1 and 10 above, and further in view of U.S. Publication No. 2018/0078313 to Comaniciu et al. “Comaniciu”.  
As for Claims 8-9 and 13, Ueda and Tran or alternatively, Ueda, Tran and Hoi disclose a diagnostic validation and treatment system and method utilizing machine learning as described above.  However, the art of record does not specify that the machine learning is reinforcement learning as claimed.  
Comaniciu teaches from within a similar field of endeavor with respect to medical image analysis where any machine learning technique may be used including, for example, deep learning or deep reinforcement learning to detect structures (Paragraphs [0030]-[0032]) and updating a model after treatment (Paragraph [0070]).  
Accordingly, it would have been obvious to a person skilled in the art to have used other types of machine learning as described by Comaniciu to detect the lesion and add additional data to the database after treatment.  Such a modification merely involves a simple substitution of one known machine learning technique for another to yield predictable results (MPEP 2143).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793